AOXING PHARMACEUTICAL COMPANY, INC. 444 Washington Blvd., Suite 3338 Jersey City, NJ 07310 646-367-1747 June 30, 2015 Jeffrey P. Riedler Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Aoxing Pharmaceutical Company, Inc. Registration Statement on Form S-3 Filed June 22, 2015 Registration File No.: 333-205148 Dear Mr. Riedler: The undersigned, Aoxing Pharmaceutical Company, Inc., respectfully requests that the effective date of its Registration Statement on Form S-3, as above-captioned, be accelerated, and that such Registration Statement be permitted to become effective at 2:00 P.M. Eastern Time on July 1, 2015 or as soon thereafter as possible. Aoxing Pharmaceutical Company, Inc. acknowledges that: $ should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; $ the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve Aoxing Pharmaceutical Company, Inc. from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and $ Aoxing Pharmaceutical Company, Inc. may not assert staff comments or the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, AOXING PHARMACEUTICAL COMPANY, INC. By: /s/ Zhenjiang Yue Zhenjiang Yue Chief Executive Officer
